﻿I should like first of all to congratulate you, Sir, on your unanimous election as President of the General Assembly at its forty-fifth session. Your election is a well-deserved recognition of your personal qualities and record of great distinction, as well as a fitting tribute to the role and stature of your country, Malta, in world affairs. My delegation is confident that under your presidency the forty-fifth session will make a decisive contribution to the promotion of world peace and security. While wishing you all success, I wish to assure you of my delegation's full support and co-operation throughout the session.
I should also like to place on record our sincere appreciation and thanks to your predecessor, Major-General Joseph Garba of Nigeria, for the exemplary manner in which he directed the work of the forty-fourth session of the General Assembly.
I also wish to pay a special tribute to our Secretary-General, Mr. Javier Peres de Cuellar, for his tireless efforts geared towards achieving durable solutions to the numerous and seemingly intractable conflicts that threaten international peace and security. 
Let me also use this opportunity to welcome in our midst the Principality of Liechtenstein and the Republic of Namibia. The admission of Namibia into the comity of nations after decades of struggle against the illegal occupation of the country by South Africa is an occasion for self-congratulation by the United Nations, which had persistently championed the cause of freedom and independence for Namibia.
Twelve months ago a wave of optimism was blowing through this Hall when delegation after delegation hailed the new era of rapprochement. Détente and co-operation among nations, particularly between the two super-Powers. That optimism had since been validated by the agreements between the United States of America and the Soviet Union to reduce their stockpiles of chemical weapons and other weapons of mass destruction and to work towards resolving regional conflicts that threaten world peace and security.
But today the optimism end hopes of 12 months ago have been replaced by fear that the world is on the edge of a precipice. There is a serious danger of an eruption that can engulf many countries with military destruction and cause severe disruptions to the economies of all countries the world over. I am of course referring to the crisis in the Gulf region caused by the brutal and unprovoked invasion by Iraq of the small State of Kuwait.
The Iraqi invasion and annexation of Kuwait constitute naked aggression and a flagrant violation of the basic principles of civilized behaviour. It is, indeed, disheartening that, as we stand on the threshold of the twenty-first century, a country in dealing with its neighbours would resort to practices and actions that are reminiscent of the Dark Ages by using brute force to try to subdue and eradicate a weaker neighbour. Those practices are abominable and in this day and age unacceptable to the international community. The Gambia therefore condemns the invasion of Kuwait by Iraq, and from this rostrum I would like to renew our call for the total and unconditional withdrawal of Iraqi forces from Kuwait ^id the restoration of the legitimate Government of Kuwait. The tragic developments in the Gulf region have caused dismay and anxiety in the entire international community and, without a doubt, constitute a threat to world peace and security.
The response of the United Nations system to the crisis in the Gulf region has been laudable and the unanimity or near-unanimity on the various resolutions adopted by the Security Council augurs well for the United Nations as the only machinery for the maintenance of peace and security and for ensuring that all countries conform to acceptable patterns of behaviour in inter-State relations. With renewed optimism and faith in the relevance and role of the United Nations system, my delegation hopes that progress will be made in the resolution of long-standing disputes and conflicts that have long beset the international community.
The Middle East remains an area of tension with the question of Palestine as the core of the Arab-Israeli conflict. The people of Palestine continue to languish without a homeland of their own. Israel, in flagrant defiance of the international community, continues to consolidate its hold on the occupied Arab territories.
No positive developments have taken place since the Palestinian people, in the face of oppressive measures by Israel, decided in December 1987 to launch the heroic intifidah and thereafter, out of sheer good will, made many concessions in the search for genuine peace and security. In this regard we cannot but remain deeply concerned over the continued denial by Israel - in spite o£ General Assembly and Security Council resolutions - of the inalienable right of the Palestinian people to self-determination and independent nationhood. He therefore share the belief that a just and comprehensive settlement resides in the speedy convening of an international peace conference on the Middle East, under United Nations auspices, with the full participation of the Palestine Liberation Organisation as the sole and legitimate representative of the Palestinian people, in accordance with General Assembly resolution 38/50 C.
For a long time the situation in South Africa has been in the forefront of main concerns of the United Nations. It is a fact that a glimmer of hope had been generated by the measures taken last February by President De Klerk, including the release of Mr. Nelson Mandela and other political prisoners, as well as the partial lifting of the state of emergency. The commencement of a dialogue between the South African authorities and the African National Congress of South Africa (ANC) is another development that offers a reel opportunity that could lead to a negotiated settlement.
It must be emphasised, however, that recent developments are just a beginning and that A lot more remains to be done to reverse the situation in South Africa, for the main pillars of apartheid remain intact despite the apparent show of good WÍ72 to move away from that criminal and violent system. It is for this reason that sanctions and other pressures which have so far succeeded in compelling the Pretoria regime to make concessions should be maintained and intensified. My delegation believes that it would be premature to relax tensions at this stage as that would send the wrong signals and abort the process towards negotiations which has already commenced. As stated is the Harare Declaration, sanctions and over pressures against the apartheid regime must be maintained until change is clearly irreversibly secured and a non-racial, united and democratic society is established in South Africa.
It is, however, unfortunate that the process towards dismantling the system of apartheid seems threatened by an upsurge in violence between rival black organisations in South Africa. That state of affairs will not only divert attention from the main struggle against а common enemy, but can also play into the bands of those who are bent on perpetuating racism and the exploitation of the black man in South Africa. My delegation therefore appeals to all progressive and democratic forces in South Africa to put an end to the internecine violence that threatens to derail the campaign for the total eradication of apartheid.
Elsewhere in the African continent we are faced with a very serious situation in the Republic of Liberia, where a civil war erupted in December last year. The international community has watched with horror and dismay the degeneration of the conflict into tribal warfare with massive destruction of property and the massacre of thousands of civilians, some of whom had sought sanctuary in churches, hospitals and diplomatic missions. The civil war has also trapped thousands of foreign nationals without any means of escape or protection.
The result of all this has been a state of anarchy and a total breakdown of law and order. These developments have traumatized the Liberian population and greatly shocked the people of the subregion and led to hundreds of thousands of Liberians being displaced and made refugees in neighbouring countries.
The last summit of the Authority of Heads of State and Government of the Economic Community of West African States (ECOWAS), which mat in Banjul, the Gambia, last May, reviewed the situation in Liberia and expressed grave concern over the conflict and called on all parties concerned to agree to an immediate cessation of hostilities. At the same time, the Authority established an ECOWAS Standing Mediation Committee as an instrument for encouraging the peaceful settlement of disputes in the subregion.
Soon after the May summit and with the situation in Liberia rapidly deteriorating, the Chairman of the Authority, Alhaji Sir Dewda Rairaba Jawara, President of the Gambia, convened a meeting of the Mediation Committee at the ministerial level, and after all parties to the conflict had indicated their acceptance of mediation by ECOHAS a series of meetings were held in Freetown, Republic of Sierra Leone, to try to seek a peaceful resolution of the conflict in Liberia. 
Despite the great effort made at the various meetings at the ministerial level, it did not produce the result desired by the people of Liberia and the international community.
It is against that background that the Heads of State and Government of the ECOWAS Standing Mediation Committee met in Banjul in August where they decided to assume their responsibility of ensuring that peace and stability was maintained within the subregion, for they believed that the tragic situation in Liberia posed a threat to the peace and stability of the area. The outcome of the deliberations was the ECOWAS peace plan which has three basic elements: first, the observance of a cease-fire by all the parties to the conflict; secondly, the establishment of a cease-fire monitoring group (ECOMOG) to supervise and ensure compliance with the cease-fire; and, thirdly, the formation of an interim government to administer the country and organise free and fair elections under international supervision leading to a democratically elected government.
When the Committee met and adopted those proposals, every Member State of ECOHAS was duly informed and requested to support the initiative. There were no contrary views at that time. It must also be pointed out that at the time of adoption of the peace package to which I have referred, two of the warring parties had accepted both a cease-fire and a peace-keeping force. Thus, the ECOMOG force was sent to Liberia after the acceptance of the cease-fire and it was only against that background and in view of the rapidly deteriorating situation that ECOMOG went in. It must however be made very clear that the situation would have been far worse if nothing had been done at the time. In other words, the effect of not doing something would have been disastrous. Since the arrival of the ECOMOG force thousands of foreign nationals have been evacuated, a hospital rehabilitated and relief supplies made available to the population. 
At about the same time as ECOMOG was deployed, a national conference of all Liberian political parties, professional and other interested groups was held in Banjul from 27 August to 4 September to deliberate on the crisis in Liberia and to establish an interim government. And it should be noted that this conference was attended only by Liberians and its deliberations were conducted solely by Liberians. The representation at the national conference was broad-based and two of the warring factions took part in the deliberations. After six __ of extensive discussions and negotiations, the conference established an Interim Government of National Unity comprising representatives of a cross-section of the entire Liberian population and provided openings for the participation of groups which had net even attended the national conference. After the national conference, a delegation of the Interim Government was dispatched to meet the warring faction which refused to take part in the deliberations, with a view to persuading them to accept and participate in the Interim Government. For this reason the composition of the Interim Government has not been officially announced pending the outcome of these consultations.
At the level of ECOWAS, there have been calls for the convening of an extraordinary summit. The Gambia as Chairman has no objection to the holding of an extraordinary summit but, according to the ECOWAS rules of procedure, a majority of two-thirds of the members is required before an extraordinary summit is convened. The Chairman of the Authority is currently carrying out consultations with his colleagues on this issue, and an extraordinary summit will be convened soon after and the required number of countries have indicated their consent.
ECOMOG has now embarked on its important and historic mission and it is concerned not only with enforcing the cease-fire, but also with ensuring that the necessary conditions are created for much-needed humanitarian assistance to reach the people of Liberia. I therefore wish to make a solemn appeal to all Liberians, especially the leaders of the warring factions, to co-operate with the ECOMOG force and to give it all the assistance and co-operation it needs in the fulfilment of its mission. Similarly, I wish, on behalf of the Chairman of the Authority of ECOWAS, to appeal to all countries that have any influence on the national Patriotic Front of Liberia to urge the leadership of that group to join their fellow Liberians in the ongoing dialogue aimed at implementing the ECOWAS peace plan formulated in Banjul so that the suffering of the people of Liberia can be brought to an end and peace and stability restored in Liberia.
It is also our fervent hope that the international community, particularly the United Nations and the Organisation of African Unity, will continue to support the BCOHAS peace plan, which is the only viable alternative to continued bloodshed and destruction of property. I also wish, on behalf of ECOWAS, to appeal to the entire international community to contribute to the Special Fund for ECOMOG Operations in Liberia as well as to respond generously and expeditiously to the various appeals by the Chairman of the Authority of ECOWAS for the provision of humanitarian assistance in the form of food and medicines to the suffering peoples of Liberia.
Only a few days ago we witnessed the reunification of Germany, which indeed is the final act announcing the end of the cold war. We congratulate the German people on this historic occasion and hope that it will usher in a new era of peace, understanding and closer co-operation in Europe and beyond.
The Gambia welcomes the current efforts of the two Koreas geared towards the speedy reunification of that divided country in accordance with the legitimate aspirations of their peoples. It is the view of the Gambia that the admission of the two Koreas to the United Nations, in accordance with the principle of universality, will facilitate the eventual peaceful reunification of North and South Korea. 
With regard to Afghanistan, we are deeply distressed that despite of the withdrawal of foreign troops the situation remains charged with tension affecting international peace and stability. We therefore urge all the parties concerned to abide by the Geneva Agreements and make every effort in the guest for a peaceful settlement of their differences.
Although the international political scene has been showing SOME positive trends, we are very Much concerned that international economic prospects remain somewhat bleak. Slow or negative growth and the persisting debt problem, are causing a further deterioration in the quality of life in developing countries. Despite a healthy 3.6 per cent growth in industrialised countries in 1989, external imbalances remain critical. Growth in developing countries slowed to 3.3 per cent in 1989, compared to the decade's 4.3 per cent average. Present international economic and trade arrangements, fluctuating commodity prices and unresolved monetary issues perpetuate severe inequalities and continue to promote an unfair and inequitable transfer of resources from the developing countries to developed countries. Many governments have undertaken structural reforms in order to revitalise their economies but their efforts have been impeded by severe social and political obstacles, as amply highlighted in the consensus Declaration adopted by the General Assembly's eighteenth special session.
The development crisis is dramatised by the plight of the least developed countries, which have been facing formidable structural difficulties end experiencing extreme deterioration in their overall socio-economic situation. 
The targets set out in the Substantial New Programme of Action adopted by the General Assembly in 1981 have not been attained. In this connection, we would like to underscore the significance of enhanced international efforts to reactivate growth and development in the least developed countries. We fully support the recommendations of the second United Nations Conference on the Least Developed Countries, held in Paris last month, aimed at assisting these countries to place their economies on the path of sustained growth and development.
The development and protection of children are other important issues on the global agenda. She Gambia, at the very onset, fully endorsed the initiative of the United Nations Children's Fund (UMXC8F) for convening the World Summit for Children this year. May I therefore take this opportunity to extend our congratulations to the organisers for the success of the Summit, at which the Gambia was represented by a high-level delegation led by President Jawara, whose Government’s solemn commitment to accord the highest priority to the protection of the rights of the child and the mother is well known.
We therefore remain hopeful that the adoption of the historic Declaration of the Summit and of the United Nations Convention on the Rights of the Child will undoubtedly lead to and enhance the development and protection of the rights and needs of children.
The issue of human rights t has assumed great importance and prominence in world affairs. We in the Gambia have always been deeply rooted in our declared commitment to the promotion and protection of human rights and fundamental freedoms. We cannot therefore remain indifferent to the violations to which these rights are being subjected in other parts of the world. In view of the widening gap between the universally accepted norms of human rights and the stark reality in many parts of the world, the Gambia, motivated purely by special concern for the individual and his freedom and dignity, holds the considered view that a world-wide and forceful campaign should be mounted with the support of the appropriate United Nations machinery to intensify our efforts in order to achieve a better and more effective compliance with the generally accepted norms in the field of human rights. In this regard, specific steps within each region should be encouraged towards the institutionalisation of the observance and enforcement of respect for human rights and fundamental freedoms.
In the same vein, the Gambia would like to register its total support for the convening of a world conference on human rights in accordance with decision 1990,110 of the Hunan Sights Commission. The Gambia Government, meanwhile, will continue to co-operate fully with the human rights agencies within the United Nations and the Organisation of African Unity (OAU)·
We would in this context like to acknowledge with deep appreciation the assistance being rendered by the United Nations Commission on Human Sights to the African Centre for Democracy and Human Sights Studies, which since its establishment has actively collaborated with the African Commission on Hunan and People's Sights, as well as to those who share the Gambia's concerns for respect and protection of both individual and collective liberties. Furthermore, my delegation would also like to renew its support for the proposal made by the Federal Republic of Germany last year to appoint a United Nations High Commissioner for Human Sights.
Let me now conclude my statement. As we draw closer to the advent of the twenty-first century mankind is witnessing a unique period in relations among States, a period of peace characterised by international co-operation and solidarity. The emerging order, however, appears to be limited so far to international political relations. My delegation is concerned that this dynamic process will be incomplete if it is not accompanied by profound changes in international economic relations. The two must go together, to reflect the interdependent nature of our world. Multilateral diplomacy is one way, if not the best way, to achieve this goal. It is not superfluous to reiterate that the United Nations serves that purpose best not because it fulfils the role of the world's parliament but because it achieves results in the sole and supreme interests of peace and security. We hope that the forty-fifth session will be notable for its achievements and will continue to serve as a beacon of hope and inspiration for the primary purpose of advancing peace and harmony among nations.
